                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

SEVERIANO PEREZ,                            §
Wichita County Jail No. SO 55023,           §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    Civil Action No. 7:18-CV-00080-M-BP
                                            §
WICHITA COUNTY JAIL,                        §
                                            §
       Defendant.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED without

prejudice.

       SO ORDERED this 17th day of October, 2018.
